DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 7/18/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-4,6,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20120321936) in view of Hirano (US20050079408).
As to claim 1, Song discloses a battery pack comprising a plurality of cylindrical battery cells respectively having electrode terminals at an upper portion and lower portion (figure 7 number 110 and 111,112) and a module bus bar including a first metal plate having a body portion located at an upper portion or a lower portion of the plurality of cylindrical battery cells to extend in a horizontal direction and a plurality of connection portions configured to extend in a horizontal direction from one side of the body portion to contact the electrode terminals of the plurality of cylindrical battery cells, and a second metal plate bonded to the body portion of the first metal plate and having a metal with a relatively higher electric conductivity than the first metal plate (figure 7 number 330,321 and paragraph 0080).
Song fail to disclose a module housing including an accommodation portion having a plurality of hollow structures in which the plurality of cylindrical battery cells are inserted and accommodated.
Hirano teaches a module housing including an accommodation portion having a plurality of hollow structures in which the plurality of cylindrical battery cells are inserted and accommodated for the purpose of absorbing shock or vibration that applied from outside of the holder case and that each cell is surely held stably while being protected and no breakdown occurs (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Song with a module housing including an accommodation portion having a plurality of hollow structures in which the plurality of cylindrical battery cells are inserted and accommodated for the purpose of absorbing shock or vibration that applied from outside of the holder case and that each cell is surely held stably while being protected and no breakdown occurs (paragraph 0063).
As to claim 2, Song discloses wherein the second metal plate is bonded to the body portion of the first metal plate by cladding (paragraph 0077-0078), figure 7 number 330,331).
As to claim 3, Song discloses wherein a coupling protrusion protruding toward the body portion of the first metal plate is formed at an outer surface of the second metal plate facing the body portion of the first metal plate, and wherein a coupling groove dented inward is formed at the body portion of the first metal plate so that the coupling protrusion is inserted and fixed therein (figure 7 number 10).
As to claim 4, Song fail to disclose wherein an insert portion having a support wall protruding outward is formed at the body portion of the first metal plate so that at least a portion of the second metal plate is inserted therein. Hirano teaches wherein an insert portion having a support wall protruding outward is formed at the body portion of the first metal plate so that at least a portion of the second metal plate is inserted therein for the purpose of improving the connection between two adjacent cells (paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein an insert portion having a support wall protruding outward is formed at the body portion of the first metal plate so that at least a portion of the second metal plate is inserted therein for the purpose of improving the connection between two adjacent cells (paragraph 0047).
As to claim 6, Song discloses wherein the connection portion of the first metal plate has a relatively smaller thickness than the second metal plate (figure 7 number 321,331).
As to claim 11, Song discloses a battery pack, comprising at least two battery modules (figure 7 number 110).
As to claim 12, Song discloses a device, comprising the battery pack according to claim 11 (paragraph 0004).
Allowable Subject Matter
Claims 5,7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to disclose wherein an accommodation groove dented in an inner direction of the body portion is formed at the second metal plate to surround at least a portion of the body portion of the first metal plate, wherein the module bus bar further includes a third metal plate having a bonding portion bonded to an outer surface of the second metal plate and a plurality of connection extensions extending in a horizontal direction from one side of the bonding portion to contact the electrode terminals of the plurality of cylindrical battery cells, wherein the connection portion of the first metal plate and the connection extension of the third metal plate are disposed to be spaced apart by a predetermined distance, wherein the second metal plate has a protrusion configured to protrusively extend outward from the body portion of the first metal plate, and a fixing groove is formed at the protrusion so that an external input/output terminal is inserted and fixed therein, and wherein the module housing has a mounting portion formed at an outer side thereof so that the module bus bar is mounted thereto, and wherein a hook structure is formed at the mounting portion to press and fix the module bus bar mounted on the mounting portion inward. Applicant teaches high coupling force and allowing relatively well metal mingling at the bonding portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724